Citation Nr: 0821639	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an increase in the ratings for bilateral 
hearing loss, currently assigned staged ratings of 20 percent 
prior to February 27, 2008 and 60 percent from that date.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy  from November 1942 to September 1945; and 
in the United States Air Force from January 1947 to March 
1964 and from July 1967 to June 1969.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2005 rating decision by the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO), 
that granted service connection, and assigned a 20 percent 
rating, for bilateral hearing loss effective April 4, 2005 
(the date of claim).  In November 2007, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  In January 2008, 
the case was remanded for further development.  A February 
2008 rating decision increased the rating to 60 percent 
effective February 27, 2008 (resulting in the "staged" 
ratings listed).  The veteran has not expressed satisfaction 
with the 60 percent rating, and the matter remains on appeal.  
See, AB v. Brown, 6 Vet. App. 35 (1993).  Pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007), the Board has advanced the case on the 
docket.


FINDINGS OF FACT

1.  Prior to February 27, 2008, the veteran's right ear 
hearing acuity was shown to be level V, and his left ear 
hearing acuity was shown to be level VI.

2.  From February 27, 2008, the veteran is shown to have 
level IV hearing acuity in the right ear and level VII 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 27, 2008, a rating in excess of 20 
percent is not warranted for the veteran's bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 
(Code) 6100, 4.86 (2007).
2.  From February 27, 2008, a rating in excess of 60 percent 
is not warranted for the bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal stems from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required, because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An October statement of the case (SOC) and November 
2006, and March 2008 supplemental (SOCs) (SSOCs) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the ratings assigned, in 
essence proper notice on the downstream issue of an increased 
initial rating.  A March 2008 rating decision and SSOC 
readjudicated the matter after additional development was 
completed and the veteran had opportunity to respond.  He has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given; he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it 
otherwise alleged.  See Godwin v. Peake, No. 05-876 (U.S. 
Vet. App. May 19, 2008).  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in July 2005, June 2006, and 
February 2008.  VA's duty to assist him is met.  He is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's claim seeking service connection for hearing 
loss was received April 4, 2005.  Service connection for 
hearing loss was granted based on a finding that such 
disability was manifested in service.  

A February 2005 report of a private audiological evaluation 
notes that the veteran has a hearing loss. 

On July 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
65
85
LEFT
30
40
55
65
70

The average puretone thresholds were 59 decibels, in the 
right ear and 58 decibels, in the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 60 percent in the left ear.

On June 2006 VA audiologic evaluation puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
90
LEFT
30
40
60
70
85

The average puretone thresholds were 61 decibels in the right 
ear and 64 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and 60 percent in the left ear.

In an August 2007 statement, the veteran asserted that his 
bilateral hearing loss warranted a rating greater than 20 
percent.  At the November 2007 videoconference hearing, the 
veteran testified that his hearing loss had increased in 
severity since he was last examined by VA.

On February 2008 VA audiological evaluation puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
70
95
LEFT
40
45
60
65
85

The average puretone thresholds were 64 decibels in the right 
ear and 64 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 52 percent in the left ear.

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  Where there is an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the RO has assigned staged ratings, and each "stage" will 
be addressed in turn.

Rating Prior to February 27, 2008:

The only audiometry sufficient for rating purposes during 
this time period was the audiometry on VA evaluation in July 
2005, and the audiometry on VA evaluation in June 2006.  
Under Table VI, both sets of findings reflect Level V hearing 
in the right ear and Level VI hearing in the left ear.  An 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, was not shown either in July 
2005 or in June 2006.  Under 38 C.F.R. § 4.85, Table VII, 
where hearing acuity in the better ear is Level V and hearing 
acuity in the poorer ear is Level VI, a 20 percent rating 
under Code 6100 is to be assigned.  

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a rating in excess of 20 percent is not 
warranted prior to February 27, 2008.

From February 27, 2008:

The only audiometry suitable for rating purposes during this 
period was that on February 27, 2008, VA audiological 
evaluation pursuant to the Board's January 2008 remand.  That 
audiometry revealed an average puretone threshold of 64 
decibels, and speech discrimination of 76 percent in the 
right ear, and an average puretone threshold of 64 decibels, 
with speech discrimination of 52 percent in the left ear.  
Under Table VI, such findings establish that the veteran has 
Level IV hearing acuity in the right ear and Level VII 
hearing acuity in the left ear.  Again, an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown.  Under Table VII, where 
hearing acuity in the better ear is Level IV and hearing 
acuity in the poorer ear is Level VII, a 20 percent rating 
(under Code 6100) is to be assigned. [As noted, the RO has 
assigned a 60 percent rating for the veteran's bilateral 
hearing loss, apparently based on a misreading of the 
audiometry report and substituting the speech reception 
thresholds (SRTs) of 40 in each ear for the Speech 
Recognition Scores (based on Maryland CNC list) which are 
reported in percentages, 76% for the right ear and 52 % or 
the left ear.] .

The Board has also considered whether referral of the case 
for extraschedular evaluation is indicated.  The Board finds 
that the disability picture presented by the veteran's 
hearing loss disability is neither exceptional nor unusual so 
as to render impractical the application of regular schedular 
standards.  It is not shown that the disability has required 
frequent hospitalization, caused marked interference with 
employment, or involved any other factors of similar 
nature/gravity.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
prior to February 27, 2008 is denied.

A rating in excess of 60 percent for bilateral hearing loss 
from February 27, 2008, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


